McNally, J. (dissenting).
I dissent only as to the allowance to the commissioner. The order under review was made prior to September 1, 1963. It ignored the then existing rule 288 of the Buies of Civil Practice. Accordingly, I vote to reduce the allowance of the commissioner to the statutory fee of $10 under constraint of Matter of Kalthoff (298 N. Y. 458, 462).
Breitel, J. P., Stevens and Steuer, JJ., concur with Bastow, J.; McNally, J., dissents in part, in opinion.
Order entered on July 10, 1963 modified on the law, the facts and in the exercise of discretion by reducing and fixing the several allowances as provided in the opinion of Bastow, J., filed herein, vacating the appointment of the joint committee and remanding the proceeding to Special Term generally to appoint an independent committee, of evident neutrality. As so modified, the order is affirmed, with costs to all parties filing briefs payable out of the estate.
Settle order on notice.